DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 4 is/are objected to because of the following informalities:  
Claim 4 recites “by an annular tube which located within the matrix system”. The examiner will assume this was meant to recite “by an annular tube which is located within the matrix system”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0203203 A1, hereafter 'Lee').
	As to claim 1, Lee discloses an intravesical drug delivery device (10) comprising: an elongated body (“housing” which comprises “a continuous material that defines one or more drug reservoir lumens” – para 0071) formed of a matrix system of a drug dispersed in a silicone (see para 0166 teaching embodiments can include a matrix material in the drug formulation; see para 0073, 0076, 0080 teaching silicon used as the tube or filling material), the elongated body having a first end, an opposed second end, and an intermediate portion between the first and second ends (see Fig. 1 showing two ends of device 10 with an intermediate portion therebetween); and an elastic retention frame (15) associated with the elongated body and effective to bias the elongated body into a coiled retention shape (para 0073, 0075, 0149, 0155).
	As to claim 2, Lee discloses the device of claim 1, wherein the elastic retention frame comprises a nitinol wire or other superelastic wire (para 0151).
	As to claim 3, Lee discloses the device of claim 2, wherein the nitinol wire or other superelastic wire is disposed within a lumen (14) through the elongated body, the lumen extending in a direction from the first end to the second end (see Fig. 1).
	As to claim 4, Lee discloses the device of claim 3 as described above, and further wherein the lumen is defined by an annular tube which is located within the matrix system (see embodiments in Figs. 24 and 35 showing that retention frame lumens can be placed within the drug reservoir portion, which as noted above can be a matrix system). 
	As to claim 11, Lee discloses a method of administering a drug to a patient in need thereof, comprising: inserting into the patient the intravesical device of claim 1 (see rejection of claim 1 above), by passing the device through the patient's urethra and into the patient's urinary bladder (see para 0012, 0067, 0128); and releasing the drug from the device to a tissue site within the patient (see at least para 0012, 0062, 0074).
	As to claim 12, Lee discloses an intravesical drug delivery device (10) comprising: an elongated body (“housing” which comprises “a continuous material that defines one or more drug reservoir lumens” – para 0071) formed of a matrix system of a drug dispersed in a biocompatible polymer (see para 0166 teaching embodiments can include a matrix material in the drug formulation; see para 0068, 0138 teaching biocompatible polymers), the elongated body having a first end, an opposed second end, and an intermediate portion between the first and second ends (see Fig. 1 showing two ends of device 10 with an intermediate portion therebetween); and an elastic retention frame (15) associated with the elongated body and effective to bias the elongated body into a coiled retention shape (para 0073, 0075, 0149, 0155).
	As to claim 14, Lee discloses a drug delivery device (10) comprising: an elongated body (“housing” which comprises “a continuous material that defines one or more drug reservoir lumens” – para 0071) formed of a matrix system of a drug dispersed in a biocompatible elastomer (see para 0166 teaching embodiments can include a matrix material in the drug formulation; see para 0068, 0138 teaching biocompatible elastomers), the elongated body having a first end, an opposed second end, and an intermediate portion extending continuously between the first and second ends  (see Fig. 1 showing two ends of device 10 with an intermediate portion therebetween); and an elastic retention frame (15) associated with the elongated body and effective to bias the elongated body into a coiled retention shape between the first and second ends (para 0073, 0075, 0149, 0155).
As to claim 15, Lee discloses the device of claim 14, wherein the elastic retention frame comprises a superelastic wire (para 0010, 0151).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cima et al. (US 2009/0149833 A1, hereafter ‘Cima’).
As to claim 5, Lee discloses the device of claim 1 as described above, but is silent to an outer wall layer that covers at least the intermediate portion, wherein the outer wall layer comprises a water- and drug- permeable polymeric material.
Cima discloses a device having an outer wall layer (sheaths 138) covering intermediate portions, wherein the outer wall layer comprises a water- and drug- permeable polymeric material (see para 0138 teaching operation of the sheaths, and at least para 0005, 0067, 0079, 0106 teaching polymer materials).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Lee to include an outer wall layer that covers at least the intermediate portion, wherein the outer wall layer comprises a water- and drug- permeable polymeric material based off the teachings of Cima. One would have been motivated to do so to augment or otherwise control dissolution of the drug along the intermediate portion (see para 0138 of Cima).

As to claim 6, Lee in view of Cima teaches the device of claim 5 as described above. Lee further discloses wherein the elastic retention frame comprises a nitinol wire or other superelastic wire (para 0010, 0151).
As to claim 7, Lee in view of Cima teaches the device of claim 6 as described above. Lee further discloses wherein the nitinol wire or other superelastic wire is disposed within a lumen (14) which is adjacent to the elongated body, the lumen extending in a direction from the first end to the second end (see Figs. 1-3).


Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Fischer JR et al. (US 2006/0025726 A1, hereinafter 'Fischer').
As to claim 9, Lee teaches the device of claim 1 as described above, but is not explicit to wherein the silicone is a high durometer silicone.
Fischer teaches an implantable medical device that uses a base material of silicone and teaches “the base material of the implantable medical device is silicone having a durometer in a range of 30 to 90 on the Shore A Hardness Scale” (para 0011, also see para 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used a silicone having a high durometer (examiner notes that applicant’s specification points out that a “high” durometer is from 75-88 Shore A) based off the teachings of Fischer which suggests such durometers are known to be useful in the art of implantable drug delivery devices. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As to claim 16, Lee teaches the device of claim 1 as described above, and further wherein the elastic retention frame comprises silicone without the drug (see para 0150; frame 15 depicted as a separate component from the drug delivery portions of device).
Lee does not expressly recite the silicone being high durometer.
Fischer teaches an implantable medical device that uses a base material of silicone and teaches “the base material of the implantable medical device is silicone having a durometer in a range of 30 to 90 on the Shore A Hardness Scale” (para 0011, also see para 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used a silicone having a high durometer (examiner notes that applicant’s specification points out that a “high” durometer is from 75-88 Shore A) based off the teachings of Fischer which suggests such durometers are known to be useful in the art of implantable drug delivery devices. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As to claim 10, Lee teaches drugs in a matrix as described in the rejection of claim 1, but fails to explicitly teach wherein the drug comprises from 1 wt% to 20 wt% of the matrix system. However, applicant’s specification gives no indication that making the drug comprise 1-20% by weight of the matrix system gives any unexpected result or solves any particular problem. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the drug be 1-20% by weight of the matrix system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Evans et al. (US 2014/0242044 A1, cited in previous office action and hereinafter 'Evans').
As to claim 13, Lee teaches the device of claim 12 as described above, but is silent on wherein the biocompatible polymer comprises a polyurethane.
Evans teaches an implantable device that can be constructed of a biocompatible polymer in the form of polyurethane (see para 0081).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use polyurethane as the polymer of Lee. One would have been motivated to do so as Evans teaches that such a material can be used for implantable drug delivery devices. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8, while Lee in view of Cima teaches the device of claim 7 as described above, each are silent to wherein the lumen is defined by an annular tube which is formed of the water- and drug-permeable polymeric material in combination with the limitations of claims 1 and 5-7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783